FILED
                           NOT FOR PUBLICATION                              MAY 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RICHARD EASTMAN,                                 No. 07-56099

              Petitioner - Appellee,             D.C. No. CV-04-04525-PSG

  v.
                                                 MEMORANDUM *
JOHN MARSHALL,

              Respondent - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                       Argued and Submitted March 3, 2008
                       Submission Withdrawn May 16, 2008
                           Resubmitted April 26, 2010
                              Pasadena, California

Before: O’SCANNLAIN and GRABER, Circuit Judges, and GIBSON, Senior
Circuit Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable John R. Gibson, Senior United States Circuit Judge for
the Eighth Circuit, sitting by designation.
      Warden John Marshall appeals from the district court’s order granting

Richard Eastman’s petition for a writ of habeas corpus. The facts are known to the

parties, and we do not repeat them here except to the extent necessary.

                                            I

      “‘[S]ome evidence’ of future dangerousness” is a “sine qua non for denial of

parole in California.” Hayward v. Marshall, — F.3d —, 2010 WL 1664977, at *10

(9th Cir. Apr. 22, 2010) (en banc) (quoting In re Lawrence, 190 P.3d 535, 549

(Cal. 2008); In re Shaputis, 190 P.3d 573, 582 (Cal. 2008)). In Hayward, we

explained that on federal habeas review, we “need only decide whether the

California judicial decision approving the governor’s decision rejecting parole was

an ‘unreasonable application’ of the California ‘some evidence’ requirement, or

was ‘based on an unreasonable determination of the facts in light of the evidence.’”

Id. at *11 (quoting 28 U.S.C. § 2254(d)(1)-(2) (footnote omitted)).

      Here, the governor reversed the parole board’s decision to grant parole

because he believed that “Eastman continues to pose a significant risk of danger to

the public safety” given the gravity of the offense, Eastman’s attempts to minimize

his involvement in the crime by changing his story repeatedly, his unwillingness to

accept responsibility for the crime, his unstable social history, his lack of

understanding about the causative factors leading up to the crime, and his history


                                           2
of substance abuse. Because the record supports the governor’s conclusion, the

state courts’ decisions that Eastman was properly denied parole was not an

unreasonable application of the “some evidence” standard, nor was it an

unreasonable determination of the facts in light of the evidence. See id.

                                           II

      Accordingly, we REVERSE the district court’s decision and REMAND with

instructions that Eastman’s petition for writ of habeas corpus be dismissed.1




      1
          Eastman’s request for judicial notice is denied as moot.

                                            3